Title: John Adams to Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 16 February 1785
From: Adams, John
To: Willink, Van Staphorst, and De la Lande & Fynje


        
          Gentlemen.
          Auteuil near Paris Feby: 16. 1785.
        
        I have received your favour of the 6th: of January and that of the second of February and am much obliged to you for the particular Account of the State of the Cash and Obligations in your Hands. By all that I have learnt from your Letters, as well as by Enquiry in Conversation it seems to be so possible and indeed so probable, that the United States might be exposed to a loss of several hundred Thousand Guilders, by a sudden fall of the Agio, that I have not been able to resolve upon giving you Directions to put the Cash on

Hand into the Bank, especially as I have every Day expected, and still expect, not only the Ratification of the last Loan, but Orders from Congress, or their Commissioners of the Treasury what to do with the whole Sum.
        I still expect every moment, to receive the Orders of Congress, and therefore shall not venture as yet to give orders for putting the Money into the Bank. But as you are on the Spot, and are better informed, than I am, I must leave it to your Judgments to do what you shall think most for the Interest of the United States, either by putting the whole, or a Part, or none of the Money into the Bank.
        But, Gentlemen, let me above all Things recommend it to you, to keep the Congress constantly informed of the State of their Affairs in your Hands. You may address your Letters either to the President, his Excellency, Richard Henry Lee Esqr, or to the Office, of Finance; Perhaps it would be best to address Duplicates, one to the President and the other to the Commissioners of the Treasury.
        I thank you, Gentlemen, for what you say about my Salary: But would it not be a saving for me, to draw Bills upon you and sell them here? as to an Indemnification to my for “my Troubles and Hardships” I have no Idea of asking, or even wishing for such a Thing. exclusive of all these, it would require a larger Sum, perhaps, than you imagine to indemnify me for my Losses. This too I neither expect nor desire. indeed while the War continued and all was at Stake, I never thought about Trouble, Hardships, Losses, or savings. But as Peace is made and Danger to the Public is no more, I should think myself bound to Oeconomy for the sake of my Family if I were not necessitated to it, in order to pay, my daily Expences, as at present I am literally.
        With much Esteem &c—
      